        Case 1:21-cv-00903-SAB Document 4 Filed 06/09/21 Page 1 of 1



 1
                                        UNITED STATES DISTRICT COURT
 2
                                   EASTERN DISTRICT OF CALIFORNIA
 3

 4
      RONALD WILLIAM WARD,                                    1:21-cv-00903-SAB (PC)
 5
                           Plaintiff,
 6                                                            ORDER TO SUBMIT A
               v.                                             NON-PRISONER APPLICATION
 7                                                            TO PROCEED IN FORMA PAUPERIS
      CHRISTINE RAYGOZA, et al.,                              OR PAY THE $402.00 FILING FEE
 8                                                            WITHIN THIRTY DAYS
                           Defendant.
 9

10            Plaintiff is a civil detainee proceeding pro se in a civil rights action pursuant to 42 U.S.C.
11   § 1983. Individuals detained pursuant to California Welfare and Institutions Code § 6600 et seq.
12   are civil detainees and are not prisoners within the meaning of the Prison Litigation Reform Act.
13   Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000).
14            Plaintiff has not paid the $402.00 filing fee, or submitted an application to proceed in
15   forma pauperis on the appropriate form pursuant to 28 U.S.C. § 1915. Accordingly, IT IS
16   HEREBY ORDERED that:

17            1.      The Clerk’s Office shall send to plaintiff the attached form for application to

18   proceed in forma pauperis for a non-prisoner;

19            2.      Within thirty days of the date of service of this order, plaintiff shall submit the

20   completed and signed application to proceed in forma pauperis for a non-prisoner, or in the

21   alternative, pay the $402.00 filing fee for this action. Failure to comply with this order will

22   result in dismissal of this action.

23

24   IT IS SO ORDERED.

25   Dated:        June 9, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          1
